DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2 and 4-15 are pending in the instant invention.  According to the Amendments to the Claims, filed April 14, 2022, claims 1, 2, 4-12 and 15 were amended and claim 3 was cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/057968, filed October 29, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/626,853, filed February 6, 2018; and b) 62/578,607, filed October 30, 2017, was objected to in the Non-Final Rejection, mailed on October 15, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2018/057968, filed October 29, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1-13, drawn to substituted imidazo[1,2-b]pyridazines having the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 14, drawn to a method of inhibiting casein kinase RIPK1 activity in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right above; and (3) claim 15, drawn to a method for treating a disease…. comprising administering… a substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right above, respectively.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 15, 2021, or the Final Rejection, mailed on February 17, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 14, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 2 and 4-15 is contained within.

Reasons for Allowance

	Claims 1, 2 and 4-15 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:

	The prior art is silent with respect to substituted imidazo[1,2-b]pyridazines having the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted imidazo[1,2-b]pyridazines having the formula (I) that is not taught or fairly suggested in the prior art is R3 on the periphery of the imidazo[1,2-b]pyridazine core.  This limitation is present in the recited species of claim 12.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound having formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or pharmaceutically acceptable salt thereof,

wherein:

	X is CR7 or N;

(i)	L is -C(O)NRa- or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and

A is C1-4 alkyl, C1-4 deuteroalkyl, C1-3 alkyl-C3-6 cycloalkyl, C0-3 alkyl-heterocyclyl, C1-4 alkoxy, or C3-6 cycloalkyl-C1-3 alkyl;

	wherein the C1-4 alkyl, C1-4 deuteroalkyl, or C1-4 alkoxy is substituted with 0-1 OH substituent;

	wherein the alkyl of the C0-3 alkyl-heterocyclyl is substituted with 0-1 OH substituent;

	wherein the heterocyclyl of the C0-3 alkyl-heterocyclyl is a 3-6 membered ring containing 1-2 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein the heterocyclyl of the C0-3 alkyl-heterocyclyl is substituted with 0-2 substituents independently selected from the group consisting of halo, C1-3 alkyl, and OH; or

(ii)	L is -CH2-; and
	A is -NRaC(O)-;

	Ra is H, C1-4 alkyl, C1-4 deuteroalkyl, ((phosphonooxy)alkylcarbonyloxy)alkyl, ((amino)alkylcarbonyloxy)alkyl, ((amino)cycloalkylcarbonyloxy)alkyl, ((((phosphonooxy)alkyl)carbonyloxy)alkyl)oxycarbonyl, ((((phosphonooxy)cycloalkyl)carbonyloxy)alkyl)oxycarbonyl, ((((amino)alkyl)carbonyloxy)alkyl)oxycarbonyl, ((((amino)cycloalkyl)carbonyloxy)alkyl)oxycarbonyl, or
((((phosphonooxy)(alkoxy)benzoyl)alkyloxycarbonyl;
	R1 is H, halo, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkoxy, C1-3 deuteroalkoxy, or C1-3 haloalkoxy;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, C1-3 alkoxy, C1-3 deuteroalkoxy, or C1-3 haloalkoxy;
	R3 is phenyl, pyrrolyl, or pyridinyl, wherein the phenyl, pyrrolyl, or pyridinyl is substituted with 0-3 independently selected R3a substituents;

	each R3a is independently halo, C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, C1-3 alkyl-C1-6 alkoxy, C1-3 alkyl-C3-6 cycloalkoxy, CH2-heterocyclyl, C(O)NRcRd, C(O)heterocyclyl, C1-6 alkoxy, hydroxy-C1-6 alkoxy, C1-6 deuteroalkoxy, C1-6 haloalkoxy, C1-3 alkoxy-C3-6 cycloalkyl, C1-3 deuteroalkoxy-C3-6 cycloalkyl, C1-3 haloalkoxy-C3-6 cycloalkyl, OP(O)(OH)2, Oheterocyclyl, OC6-10 aryl, SC6-10 aryl, S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, C3-6 cycloalkyl, C3-6 halocycloalkyl, C3-6 cycloalkoxy, heterocyclyl, or aryl;

	wherein each heterocyclyl is independently a 4-6 membered ring containing 1-2 heteroatoms independently selected from the group consisting of N and O; and

	wherein each alkyl, cycloalkyl, heterocyclyl, and aryl is independently substituted with 0-2 independently selected Rb substituents; or

	two R3a on adjacent atoms join to form -OCH2CH2-, -OCH2CH2CH2-, -OCH2O-, or -OCH2CH2O-;

	each Rb is independently halo, C1-3 alkyl, C1-3 haloalkyl, hydroxy-C1-3 alkyl, OH, C1-3 alkoxy, =O, or C3-6 cycloalkyl;

	each Rc is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	each Rd is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms a 4-6 membered heterocyclyl;

	wherein each 4-6 membered heterocyclyl independently contains 0-1 additional heteroatom selected from the group consisting of N, O, and S; and

	wherein each 4-6 membered heterocyclyl is independently substituted with 0-4 substituents independently selected from the group consisting of deuterium and halo;

	R4 is H, F, Cl, Br, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, NReRf, C1-4 alkoxy, C1-4 deuteroalkoxy, or cyclopropyl;

	Re is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rf is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Re and Rf, taken together with the nitrogen atom to which they are attached, form a 4-6 membered heterocyclyl, wherein the heterocyclyl is substituted with 0-4 substituents independently selected from the group consisting of deuterium and halo;

(iii)	R5 is H, CN, C(O)CHR8NH2, NRgRh, OH, C1-3 alkoxy, OC(O)C1-3 alkyl, or OP(O)(OH)2;
	R5a is H or C1-3 alkyl; and
	R5b is H or C1-3 alkyl; or

R5a and R5b, taken together with the carbon atom to which they are attached, form a 3-6 membered carbocyclyl or 3-6 membered heterocyclyl;

		wherein the 3-6 membered heterocyclyl contains 0-2 heteroatoms independently selected from the group consisting of N, O, and S; and

		wherein the 3-6 membered carbocyclyl or 3-6 membered heterocyclyl is substituted with 0-2 substituents independently selected from the group consisting of F, C1-3 alkyl, and C1-3 haloalkyl; or

(iv)	R5 is absent; and
R5a and R5b, taken together with the carbon atom to which they are attached, form a 3-6 membered carbocyclyl or 3-6 membered heterocyclyl;

		wherein the 3-6 membered heterocyclyl contains 0-2 heteroatoms independently selected from the group consisting of N, O, and S; and

		wherein the 3-6 membered carbocyclyl or 3-6 membered heterocyclyl is substituted with 0-1 substituent selected from the group consisting of F and C1-3 alkyl;

	Rg is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rh is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Rg and Rh, taken together with the nitrogen atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, or morpholin-4-yl, wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, or morpholin-4-yl is substituted with 0-3 independently selected Ri substituents;

	each Ri is independently halo, C1-3 alkyl, or C1-3 haloalkyl;
	each Rj is independently halo or OH;
	R6 is H or C1-3 alkyl;
	R7 is H, halo, CN, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkoxy, or C1-3 haloalkoxy;
	R8 is H, C1-3 alkyl, or C1-3 alkyl-C1-3 alkoxy; and
	n is 0, 1, or 2.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	A compound having formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or pharmaceutically acceptable salt thereof,

wherein:

	X is CR7 or N;

(i)	L is -C(O)NRa- or -NRaC(O)-; and

A is C1-4 alkyl, C1-4 deuteroalkyl, C1-3 alkyl-C3-6 cycloalkyl, or C3-6 cycloalkyl-C1-3 alkyl, wherein the C1-4 alkyl or C1-4 deuteroalkyl is substituted with 0-1 OH substituent; or

(ii)	L is -CH2-; and
	A is -NRaC(O)-;

	Ra is H, C1-4 alkyl, or C1-4 deuteroalkyl;
	R1 is H, halo, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkoxy, C1-3 deuteroalkoxy, or C1-3 haloalkoxy;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, C1-3 alkoxy, C1-3 deuteroalkoxy, or C1-3 haloalkoxy;
	R3 is phenyl, pyrrolyl, or pyridinyl, wherein the phenyl, pyrrolyl, or pyridinyl is substituted with 0-3 independently selected R3a substituents;

	each R3a is independently halo, C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, C1-3 alkyl-C1-6 alkoxy, C1-3 alkyl-C3-6 cycloalkoxy, CH2-heterocyclyl, C(O)NRcRd, C1-6 alkoxy, hydroxy-C1-6 alkoxy, C1-6 deuteroalkoxy, C1-6 haloalkoxy, C1-3 alkoxy-C3-6 cycloalkyl, C1-3 deuteroalkoxy-C3-6 cycloalkyl, C1-3 haloalkoxy-C3-6 cycloalkyl, Oheterocyclyl, SC6-10 aryl, S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, C3-6 cycloalkyl, C3-6 halocycloalkyl, C3-6 cycloalkoxy, or heterocyclyl;

	wherein each heterocyclyl is independently a 4-6 membered ring containing 1-2 heteroatoms independently selected from the group consisting of N and O; and

	wherein each alkyl, cycloalkyl, and heterocyclyl is independently substituted with 0-2 independently selected Rb substituents;

	each Rb is independently halo, C1-3 alkyl, C1-3 haloalkyl, or =O;

	each Rc is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	each Rd is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms a 4-6 membered heterocyclyl;

	wherein each 4-6 membered heterocyclyl independently contains 0-1 additional heteroatom selected from the group consisting of N, O, and S; and

	wherein each 4-6 membered heterocyclyl is independently substituted with 0-4 substituents independently selected from the group consisting of deuterium and halo;

	R4 is H, F, Cl, Br, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, NReRf, C1-4 alkoxy, C1-4 deuteroalkoxy, or cyclopropyl;

	Re is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rf is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Re and Rf, taken together with the nitrogen atom to which they are attached, form a 4-6 membered heterocyclyl, wherein the heterocyclyl is substituted with 0-4 substituents independently selected from the group consisting of deuterium and halo;

(iii)	R5 is H, CN, C(O)CHR8NH2, NRgRh, OH, C1-3 alkoxy, OC(O)C1-3 alkyl, or OP(O)(OH)2;
	R5a is H or C1-3 alkyl; and
	R5b is H or C1-3 alkyl; or

R5a and R5b, taken together with the carbon atom to which they are attached, form a 3-6 membered carbocyclyl or 3-6 membered heterocyclyl;

		wherein the 3-6 membered heterocyclyl contains 0-2 heteroatoms independently selected from the group consisting of N, O, and S; and

		wherein the 3-6 membered carbocyclyl or 3-6 membered heterocyclyl is substituted with 0-1 substituent selected from the group consisting of F and C1-3 alkyl; or

(iv)	R5 is absent; and
R5a and R5b, taken together with the carbon atom to which they are attached, form a 3-6 membered carbocyclyl or 3-6 membered heterocyclyl;

		wherein the 3-6 membered heterocyclyl contains 0-2 heteroatoms independently selected from the group consisting of N, O, and S; and

		wherein the 3-6 membered carbocyclyl or 3-6 membered heterocyclyl is substituted with 0-1 substituent selected from the group consisting of F and C1-3 alkyl;

	Rg is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rh is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;

	R6 is H or C1-3 alkyl;
	R7 is H, halo, CN, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkoxy, or C1-3 haloalkoxy; and
	R8 is H, C1-3 alkyl, or C1-3 alkyl-C1-3 alkoxy.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 1, or pharmaceutically acceptable salt thereof, wherein A is C1-4 alkyl or C1-4 deuteroalkyl, wherein the C1-4 alkyl or C1-4 deuteroalkyl is substituted with 0-1 OH substituent.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 4, or pharmaceutically acceptable salt thereof, wherein R3 is phenyl, wherein the phenyl is substituted with 0-3 independently selected R3a substituents.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 5, or pharmaceutically acceptable salt thereof, wherein each R3a is independently halo, C1-6 alkyl, C(O)NRcRd, or C1-6 alkoxy.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	A compound of claim 5, or pharmaceutically acceptable salt thereof, wherein:

	R1 is H or C1-3 alkyl;
	R2 is H, C1-3 alkyl, or C1-3 alkoxy; and
	R4 is H, F, Cl, C1-4 alkyl, or C1-4 alkoxy.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 7, or pharmaceutically acceptable salt thereof, wherein A is -CH2-, -CD2-, -CH2CH2-, -CH(CH3)-, -CH(CD3)-, -CH2CH2CH(CH3)-, or -CH2CH2CH(OH)-.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	A compound of claim 8, or pharmaceutically acceptable salt thereof, wherein:

	X is CR7 or N;
	L is -C(O)NH-;
	R6 is H; and
	R7 is H or halo.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 9, or pharmaceutically acceptable salt thereof, wherein X is N.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A compound of claim 9, or pharmaceutically acceptable salt thereof, wherein X is CR7.”---

	In claim 12, the text of lines 1-2:
A compound of claim 1, or stereoisomer or pharmaceutically acceptable salt thereof, wherein the compound is selected from:

	has been deleted and replaced with the following:
---“A compound selected from the group consisting of:”---

	In claim 12, the following text on page 34:
(S)-3-(2-acetamidoimidazo[1,2-b]pyridazin-6-yl)-2-fluoro-N-(1-(2-fluoro-5-(trifluoromethoxy)phenyl)ethyl-2,2,2-d3)-4-methylbenzamide; (429)

	has been deleted and replaced with the following:
---“(S)-3-(2-acetamidoimidazo[1,2-b]pyridazin-6-yl)-2-fluoro-N-(1-(2-fluoro-5-(trifluoromethoxy)phenyl)ethyl-2,2,2-d3)-4-methylbenzamide;”---

	In claim 12, the text of the last 3 lines:
(R)-(((5-(2-acetamidoimidazo[1,2-b]pyridazin-6-yl)-2-methylnicotinoyl)(1-(2-fluoro-5-(trifluoromethoxy)phenyl)ethyl)carbamoyl)oxy)methyl 3-methoxy-4-(phosphonooxy)benzoate.

	has been deleted and replaced with the following:

---“(R)-(((5-(2-acetamidoimidazo[1,2-b]pyridazin-6-yl)-2-methylnicotinoyl)(1-(2-fluoro-5-(trifluoromethoxy)phenyl)ethyl)carbamoyl)oxy)methyl 3-methoxy-4-(phosphonooxy)benzoate,

or pharmaceutically acceptable salt thereof.”--- .

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one compound of claim 1, or pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting casein kinase receptor interacting protein kinase 1 (RIPK1) activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of at least one compound of claim 1, or pharmaceutically acceptable salt thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a disease in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of at least one compound of claim 1, or pharmaceutically acceptable salt thereof;

	wherein treatment of the disease in the patient requires inhibiting casein kinase receptor interacting protein kinase 1 (RIPK1) activity in the patient; and

	wherein the disease is selected from the group consisting of Crohn’s disease, heart failure, inflammatory bowel disease, psoriasis, rheumatoid arthritis, and ulcerative colitis.”---

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Mary Vanatten (Reg. No. 39,408) on April 20, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624